Citation Nr: 0529987	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  02-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for lupus.

2.  Entitlement to service connection for residuals of an 
injury to the lower jaw and teeth.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran had verified active military service from 
September 1945 to November 1946 and from June 1948 to April 
1952.  

These matters before the Board of Veterans' Appeals (Board) 
initially arose from a July 2001 rating decision that, inter 
alia, denied service connection for lupus and for residuals 
of an injury to the lower jaw and teeth.  The veteran filed a 
notice of disagreement (NOD) in August 2001, and the RO 
issued a statement of the case (SOC) in December 2001.  In 
January 2002, the veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) addressing 
only the issues referenced above.  

In July 2003, the Board remanded the veteran's claims on 
appeal to the RO for additional action.  After completing the 
requested action, the RO continued the denial of the 
veteran's claims (as reflected in a September 2005 
supplemental SOC (SSOC)).

For reasons expressed below, the matters on appeal are again 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal is warranted 
even though such action will, regrettably, further delay a 
final decision on these claims.

In the July 2003 remand, the Board requested evidentiary 
development, to contacting the National Personnel Records 
Center (NPRC) to obtain clinical records for a period of the 
veteran's service in Korea.  The first response from the NPRC 
was that Army clinical records for the period were filed in 
the Army member's service records along with a suggestion to 
resubmit the request with additional identifying information.  
The RO next requested that the NPRC search sick/morning 
reports as well as reports from the Surgeon General's Office  
(SGO) for the period from 1/1/1951 to 12/31/51 for 
medical/dental records and SGO remarks pertaining to lupus & 
lower jaw/teeth injury.  The NPRC responded that the complete 
organization was needed and that a search could only be 
undertaken for a 90-day period.  The RO interpreted the last 
response as "they are unable to locate any records during 
1951 in Korea". 

The Board finds that additional action to locate the 
aforementioned service records is warranted.  Careful review 
of the claims file reveals that, in correspondence received 
February 2003, the veteran reported that he was treated at a 
field hospital in Korea located somewhere between Seoul and 
Taegu during the period of May or June of 1951.  However, the 
RO did not provide this information to the NPRC for a search 
within this time period (clearly within the 90-day period 
that NPRC indicated that it could search), or respond to the 
NPRC's request for additional identifying information for the 
veteran, to include information as to his complete 
organization.  As, at this juncture, it cannot be concluded 
that the records do not exist or that further efforts to 
obtain them would be futile, the Board finds that VA's duty 
to assist in obtaining pertinent service records has not been 
met.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2004).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  After contacting the veteran (as 
warranted), the RO should request from 
NPRC copies of any service medical 
records pertaining to treatment for 
and/or evaluation of fevers and/or lower 
jaw/teeth injury for the veteran for the 
period from May to June 1951, to include 
sick/morning reports as well as SGO 
reports.  In requesting these records, 
the RO should provide all pertinent 
identifying information for the veteran, 
to include information as to his complete 
organization, and follow the procedures 
set forth by the current 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.

If RO is unable to secure the named 
records, the RO must notify the veteran 
and his representative and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran and his 
representative must then be given an 
opportunity to respond.

2.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

4.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for the RO's 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).
 
 
 
 


